COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


KAREN RYAN
                                                  MEMORANDUM OPINION *
v.   Record No. 0266-97-4                              PER CURIAM
                                                    AUGUST 5, 1997
DOUGLAS W. RYAN


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        Leslie M. Alden, Judge

             (Gwena Kay Tibbits, on brief), for appellant.
             (Marcella Sadosky Rudden; Hicks & Havrilak,
             on brief), for appellee.



     Karen Ryan (mother) appeals the decision of the circuit

court denying her motion to modify the children's visitation with

Douglas W. Ryan (father).    Mother contends that the trial court

erred by (1) failing to conduct an evidentiary hearing; (2)

failing to find that there was a material change in

circumstances; and (3) considering circumstances which may have

been contemplated at the time of the previous order.       Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court.    Rule 5A:27.

     "In matters concerning custody and visitation, the welfare

and best interests of the child are the 'primary, paramount, and

controlling considerations.'"     Kogon v. Ulerick, 12 Va. App. 595,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
596, 405 S.E.2d 441, 442 (1991) (citation omitted).    In

considering a petition to modify visitation, as with a petition

to change custody, a trial court applies a two-part test to

determine "(1) whether there has been a [material] change of

circumstances since the most recent . . . award; and (2) whether

a change . . . would be in the best interests of the child."

Visikides v. Derr, 3 Va. App. 69, 70, 348 S.E.2d 40, 41 (1986).

"'In the absence of a material change in circumstance,

reconsideration . . . would be barred by principles of res
judicata.'"     Bostick v. Bostick-Bennett, 23 Va. App. 527, 535,

478 S.E.2d 319, 323 (1996) (citation omitted).

                                  I.

     Mother filed her motion on November 22, 1996 seeking a

modification of child support and visitation.    Father filed a

motion to dismiss, arguing that mother failed to allege a

material change in circumstances justifying a modification of

visitation.    The trial court heard argument on father's motion to

dismiss, then requested that the parties set out their positions

in writing, indicating that it would decide the issue on the

filings.   Both parties filed memoranda.

     Based upon the facts as alleged by mother, the trial court

found that
             [mother] has not satisfied her burden; there
             has been no material change in circumstances
             which would justify setting for hearing
             [mother's] motion. The issues that [mother]
             raises were either contemplated by [the
             previous judge] in his findings in 1995, or
             do not constitute a material change in


                                 - 2 -
             circumstances at this point.


     The mother, as the moving party, had the burden to clearly

allege a material change in circumstances.    See Hughes v. Gentry,

18 Va. App. 318, 326, 443 S.E.2d 448, 453 (1994).   In the absence

of those clear allegations, the trial judge had the discretion to

refuse a hearing.    The trial judge gave both parties the

opportunity to present their arguments and refutations in

memoranda.    In view of the sparse allegations, the trial judge

did not err.    Furthermore, the record reflects that the parties

have had a series of visitation disputes.    The trial court held a

full evidentiary hearing in November 1995, at which time the

court addressed at length the issues connected with visitation.

The court heard additional evidence concerning visitation at a

show cause hearing in March 1996, addressing specific disputes

which occurred during September and October 1995.   We cannot say

the trial court abused its discretion by refusing to conduct an
ore tenus hearing on mother's motion.

                                  II.

     Mother sought to modify visitation by having the parties

meet at a "neutral location" when mother picks up the children

following father's visitation; allowing mother to attend the

children's scheduled activities, even if these occur on father's

weekends; and modifying the summer visitation schedule so that

mother could spend more time with the children during their

school vacations.    In her memorandum opposing father's motion to



                                 - 3 -
dismiss, mother contended that she was now working full-time, and

thus had less "quality time" with the children; that the children

were in two different schools, with different vacation schedules

and school hours; and that their son was diagnosed with a

learning disability, requiring her additional involvement with

his teachers.

     The trial court did not err in concluding that proof of the

changed circumstances as proffered by mother would not warrant a

modification of the father's visitation privileges.   Mother has

full custody of the children.   The father has limited visitation

rights with his children.    The increase in mother's employment

from part-time to full-time does not justify a reduction in

father's visitation.
     Similarly, the fact that the children have somewhat

differing school hours does not constitute a material change in

circumstances warranting a change in father's visitation with his

children.    The trial judge in 1995 expressly noted that
            visitation on every other weekend is to
            commence when the children are out of school
            on Friday. If the children continue to go to
            the present school and they're out at 12:15
            then [father] is to go to the school to pick
            up the children. If the children in the
            future go to a public school and they get out
            at 3:00 o'clock, then it will still be that
            [father] will go to school and pick up the
            children.


The trial court did not err in ruling that the son's change in

schools did not constitute a material change in circumstance

warranting further review.   While mother alleged that school



                                - 4 -
vacations now also differed, she neither substantiated that

allegation nor asserted how the alleged variation affected the

father's visitation schedule.

     The son's learning disability is also not a sufficient basis

to modify father's visitation with his son.    Mother has custody.

Her contention that her full-time work schedule limits her

ability to fully assist her son was unsubstantiated.    Both

parents need to be involved in assisting their son's education.

The mother failed to assert in what manner a modification of

father's visitation schedule would benefit the child.
     Although mother characterized as a change of circumstance

the fact that "problems" arise when she goes to father's home to

pick up the children, the record makes clear that this is not a

change since the time of the original decree.    The trial court in

1995 specifically directed mother to deal responsibly with her

obligation to handle her part of the transportation.
          I believe it's important for [mother] to
          participate in the transportation of the
          children, because, in the Court's view, the
          relationship between the children and their
          mother and their father is extremely
          important, and if it needs transportation,
          then both of the parents should be
          participating in the transportation to make
          sure that the kids can spend time with both
          of their parents.


Friction between mother and father's wife also was addressed by

the court:
             You may not like the present Mrs. Ryan, and
             you really don't have to have much to do with
             her, but you're going to have to interact
             with him and, to a lesser extent, interact



                                 - 5 -
            with her for as long as those children are
            minors. And when the children realize that
            you don't want to even talk to the present
            Mrs. Ryan, the message that that gives them
            is if they want to have any type of a decent
            relationship with her it's going to upset or
            anger their mother.


     Because mother has custody, the modifications she seeks in

visitation would reduce the father's time to visit with his

children.   We find no justification in the mother's allegations

that would support the trial court reducing father's time to

visit with the children.   Therefore, we find no error in the

trial court's determination that mother's allegations were

insufficient to require an evidentiary hearing.
                                III.

     Mother contends that the trial court erred when it ruled

that the material changes she alleged were contemplated by the

previous order.   It is true that orders must be based upon

present circumstances, but visitation orders are by their very

nature prospective, usually setting out for an undesignated

period into the future the time tables under which the parents

will attempt to develop or maintain their bonds with the

children.   A trial court is necessarily required to issue such

orders as would promote the best interests of the children and,

where appropriate, facilitate the children's relationships with

both parents.

     The February 1995 order was explicit and detailed.    In

addition to setting routine and holiday visitation schedules, the




                                - 6 -
order addressed who would pick up the children from school, who

could attend the children's activities, and where mother would

pick up the children at the conclusion of every other visitation

period.   It also explicitly provided that father was allowed to

freely discuss all matters concerning the children with their

teachers, coaches, or doctors.    None of the changes alleged by

mother raised circumstances materially different from those in

existence when the visitation order was originally entered or

which could not be resolved under that order.   We find no

reversible error in the trial court's findings as to either the

prior or present circumstances.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                                 - 7 -